Title: Enclosure: List of Seeds, 18 October 1804
From: 
To: 


                   Acer negondo
                   Betula lenta 
                   Cupressus Thyoides 
                   Cupressus distecha 
                   Fagus Castanea 
                   Fagus pumila 
                   Juglans nigra 
                   Juglans oblonga sencinerea 
                   Juglans alba 
                   Juglans glabra 
                   Liriodendron Tulipifera 
                   Juniperus Virginiona 
                   Pinus Strobus 
                   Pinus laricina 
                   Pinus balsamea 
                   Pinus americana 
                   Pinus canadensis 
                   Pinus mariana 
                   Platanus occidentalis 
                   Prunus podus Virginiona 
                   Quercus rubra 
                   Quercus alba 
                   Quercus nigra 
                   Quercus prinus 
                   Si Monsieur Jeferson pouvoit indiquer une Maison Soit a Philadelphie soit a Newyork a la qu’elle on put s’adresser avec Confiance—par la Suite il obligeroit beaucoup.
               